Title: From George Washington to James Maury, May 1795
From: Washington, George
To: Maury, James


          
            Sir
            Philadelphia May 1795
          
          Enclosed is the copy of a letter I wrote you from George Town, on Potomac, the 28th ulto; at which time & place I happened to be, as I was returning to this city.
          As soon as the Tobacco is disposed of (regarding the caution therein contained) ⟨I⟩ pray you to send me by the first American (⟨ne⟩utral) vessel, bound to Potomac, the following articles—viz.
          500 Ells of best Oznabrigs
          500 Do       Do second quality             for negro⟨es⟩
          150 Best striped blankets⟨—large⟩
          150 Do       Do      Do        ⟨sc⟩d quality  Do    Do
          Make insurance thereon, and avoid hazarding them in any vessel whose Cargo ⟨or views⟩ may subject her to any legal interruption. I am—Sir Your Obedt Hble Servant
          
            Go: Washington
          
        